Case 2:16-cv-02805-MCA-LDW Document 227 Filed 11/14/19 Page 1 of 2 PageID: 10487



                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


   ROOFER’S PENSION FUND, et al.,

                      Plaintiffs,
                                                                  Civil Action No. 16-2805
           v.
                                                                           ORDER
   PAPA., et al.,

                      Defendants.


          THIS MATTER having coming before the Court by way of Lead Plaintiff Perrigo

  Institutional Investor Group’s (“Lead Plaintiff”) Motion for Class Certification, ECF No. 163;

          for the reasons given in the accompanying opinion;

          IT IS on this 14th day of November, 2019,

          ORDERED that Lead Plaintiff’s Motion for Class Certification is hereby GRANTED;

  and it is further

          ORDERED that pursuant to Federal Rule of Civil Procedure 23(g), co-lead counsel

  Pomerantz LLP and Bernstein Litowitz Berger & Grossmann LLP and liaison counsel Lowenstein

  Sandler LLP, previously appointed as interim co-lead and liaison counsel, ECF Nos. 64-65, 84-

  85, are hereby appointed as counsel for the Classes; and it is further

          ORDERED that Lead Plaintiff Perrigo Institutional Investor Group is hereby designated

  as class representative for the Classes; and it is further

          ORDERED that pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3), the Court

  certifies the following classes:




                                                     1
Case 2:16-cv-02805-MCA-LDW Document 227 Filed 11/14/19 Page 2 of 2 PageID: 10488



                                                  U.S. Purchaser Class

             All persons who purchased Perrigo’s publicly traded common stock between April 21,

  2015 and May 2, 2017, both dates inclusive, on the New York Stock Exchange or any other trading

  center within the United States and were damaged thereby;

                                                 TASE Purchaser Class

             All persons who purchased Perrigo’s publicly traded common stock between April 21,

  2015 and May 2, 2017, both dates inclusive, on the Tel Aviv Stock Exchange and were damaged

  thereby;

                                                   Tender Offer Class

             All persons who owned Perrigo common stock as of November 12, 2015 and held such

  stock through at least 8:00 a.m. on November 13, 2015 (whether or not a person tendered their

  shares in response to tender offer of Mylan, N.V.); and it is further

             ORDERED that the Classes may pursue the following claims set forth in the Amended

  Complaint, ECF No. 89, and consistent with the Court’s Opinion and Order of July 27, 2018, ECF

  No. 136-37:

                      Violation of Section 10(b) of the Exchange Act of 1934 (the “Exchange Act”), 15
                      U.S.C. § 78j(b) and Rule 10b-5, 17 C.F.R. § 240.10b-5(b), against all Defendants;

                      Violation of Section 14(e) of the Exchange Act, 15 U.S.C. § 78n(e), against all
                      Defendants;

                      Violation of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a), against the
                      Individual Defendants; and

                      Violation of the Israel Securities Law, 1968, against all Defendants. 1


                                                                             s/ Madeline Cox Arleo___________
                                                                             MADELINE COX ARLEO
                                                                             UNITED STATES DISTRICT JUDGE

  1
      Defendants did not oppose this claim in their opposition to Lead Plaintiff’s Motion for Class Certification.

                                                               2
